DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 31 March 2021. 
Claims 1, 10, and 19 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency.

generate a discount payment request report based on the standard format of the electronic transaction request to accompany an invoice to a manufacturer.” Applicant’s remarks identify support for other amendments of the present amendments, but do not appear to identify support for the identified limitation. A review of the specification has not produced any disclosures which appears to support the identified limitation. For example, note the disclosures at [0042] and [0048]. 
[0042] Based on the established discount amount that is established, the fields in the transaction request may be mapped from the NCPDP billing claim transactions to the corresponding standard formats required by the pharmaceutical manufacturer, such as the NCPDP manufacturer rebate standard as shown at block 46. A discount payment request report may be generated for the billing period as substantiating detail to accompany an invoice to the pharmaceutical manufacturer. The funds for the discount may be collected at block 48 from the pharmaceutical manufacturer to facilitate payment to the pharmacies that submitted the corresponding discount claims.

[0048] Using the claim transaction discount record of the validated adjudicated response, the service provider 108 may map the fields from the billing claim transaction to a corresponding standard format required by the manufacturer 100, such as the manufacturer rebate standard, and a discount payment request report for the billing period may be generated as substantiating detail to accompany an invoice to the manufacturer, which may be sent from the service provider 108 to the manufacturer 100 at (F). The service provider 108 may collect the discount funds at (G) from the manufacturer 100 and accumulate these discount funds, segregated according to retail establishment 104 or contracted entity (e.g., a chain of retail establishments). The service provider 108 may accumulate the discount funds on a per-entity basis over a predefined period of time, such as two weeks, and provide the accumulated discount funds to the retail establishment 104 at (H). The funds may be provided together with a generated remittance file that specifies the claim transactions and discount amounts that have been accumulated to facilitate reconciliation of the discounts with the retail establishment's accounts receivable such that each transaction request is reconciled without leaving transaction requests appearing under-funded.

	The above disclosures describe generating a report, but they do not indicate, teach, or suggest that the report is “based on the standard format of the electronic transaction request.” The remainder of the original disclosure appears to similarly fail to support the identified limitation. Because the claims include a non-original limitation which does not appear to be supported by the original disclosure, one of ordinary skill in the art would not conclude that applicant was in possession of the claimed invention at the time of filing. Therefore the claims are rejected for failing to comply with the written description requirement. Claims 10 and 19 are similarly rejected. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “generate a discount payment request report based on the standard format of the electronic transaction request.” The meaning of the limitation would be unclear to one of ordinary skill in the art, rendering the claim indefinite. Note that there is no unambiguous antecedent basis for “the standard format of the electronic transaction request.” While the claims do recite “a standard format” in the context of “map fields from the electronic transaction request to a standard format”, it is not clear that this provides antecedent basis for “the standard format of the electronic transaction request.” For example, the “map fields…” limitation does not require that every field of the electronic transaction request is mapped into a standard format. The limitation may instead be interpreted as requiring the electronic transaction request be received in its own standard format. As such, the meaning of the limitation would be ambiguous and unclear to one of ordinary skill in the art, rendering the claim indefinite. Claims 10 and 19 are similarly rejected.
For the purposes of examination, the limitation will be interpreted as “generate a discount payment request report based on the standardized format of the electronic transaction request” where the preceding limitation is interpreted as “map fields from the electronic transaction request to standardize the electronic transaction request in a standard format.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19, which is representative of claims 1 and 10, recites in part, a method for processing transaction request messages based upon an analysis of the message, the method comprising: analyzing and parsing the transaction request message for information associated with the transaction request wherein the information associated with the transaction request comprises medication information, a pharmacy identifier, and a prescription plan; identifying a discount applied to the transaction request based on the information associated with the transaction request; validating application of the discount to the transaction request based on rules established for the transaction request wherein the rules comprise rules excluding specific pharmacy providers and rules against duplicative discounts; storing a transaction record of the application of the discount to the transaction request; mapping fields from the transaction request to a standard format; generating a discount payment request report based on the standard format of the transaction request to accompany an invoice to a manufacturer; receiving payment for the discount from the manufacturer; and providing payment of the discount to the first party. These limitations describe a concept processing a discount associated with the transaction request message, which is plainly a commercial interaction. Therefore the claims describe a concept falling within the methods of organizing human activity grouping as described by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of a computing device comprising a communication interface; processing circuitry, and claim 10 recites the additional element of a non-transitory computer readable medium. These elements are recited at an extreme level of generality, and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. As such, these additional elements do electronic. This limitation reflects no improvement to technology, does not require the use of a particular machine, does not effect the transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving electronic messages. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional element of a generic computing device and electronic messages only generally links the abstract idea to a technological environment involving networked computing devices. As such, the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements, both individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, claims 1 and 10 recite an additional element interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of electronic messages. However, this additional element, both individually and in combination with the prior additional element, only generally link the abstract idea to a particular technological environment. However, per MPEP 2106, generally linking the use of a judicial exception to a particular technological has been found by the courts to not be enough to qualify as significantly more. Further, the courts have recognized receiving and transmitting data over a network to be a conventional computer function. As such, this additional element, both individually and in combination with the prior additional element, does not amount to significantly more. There are no further additional elements. As the additional elements, both individually and as a combination, do not amount to significantly more than the abstract idea, the claims are determined to be ineligible. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers, JR. et al. (US 2005/0240473 A1) in view of Wiley, II (US 2019/0385722 A1) [hereafter referenced as Wiley] and Leonardi (US 2018/0012244 A1). 

Regarding Claim 1, 10, and 19: Ayers discloses a computing device configured to process electronic transaction request messages based upon an analysis of the message, the computing device comprising:
a communication interface configured to receive the electronic transaction request message from a first party for a product (In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. See at least [0040]. Also: FIG. 4 illustrates a simplified computer system 80 for executing the software program used in processing the manufacturer rebate program. Computer system 80 is a general purpose computer including … communication port 88. Communication port 88 represents a modem, high-speed Ethernet link, or other electronic connection to transmit and receive input/output (I/O) data with respect to other computer systems. See at least [0046]). 
processing circuitry (FIG. 4 illustrates a simplified computer system 80 for executing the software program used in processing the manufacturer rebate program. Computer system 80 is a general purpose computer including a central processing unit or microprocessor 82. See at least [0046]) configured to:
analyze and parse the electronic transaction request message for information associated with the electronic transaction request wherein the information associated with the electronic transaction request comprises medication information, a pharmacy identifier; identify a discount applied to the transaction request based on the information associated with the electronic transaction request (The consumer purchase transaction includes all relevant information, including consumer information, SKU or UPC data for each item purchased, quantity, date, store location, and employee handling the purchase transaction. In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. … In step 52, program administrator 22 analyses the consumer purchase transaction to identify and confirm rebate qualified items according to the manufacturer rebate program. Rebate program administrator 22 further identifies the appropriate rebate funding source, i.e., manufacturer 12, and potentially other available and eligible partial payment sources, e.g., HSA or FSA, as discussed below. See at least [0040]). 
generate a discount payment request report  to accompany an invoice to a manufacturer; receive payment for the discount from the manufacturer (In step 54, program administrator 22 accesses funds from manufacturer 12 for the rebate qualified drug. As mentioned above, in one case, a rebate request is electronically transmitted or submitted to manufacturer 12, which in turn sources the rebate 
provide payment of the discount to the first party (In step 60, program administrator 22 deposits the rebate funds from manufacturer 12 and restricted use reimbursements either directly into the SVC account or indirectly into an account for pharmacy 16. See at least [0043]). 
a non-transitory computer-readable medium (See at least [0049]). 

Ayers does not appear to disclose:
where the request information includes a prescription plan. 
map fields from the electronic transaction request to a standard format or generating the payment request report based on the standard format of the electronic transaction request.
validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request wherein the rules comprise rules excluding specific pharmacy providers.
store a transaction record of the application of the discount to the electronic transaction request. 

However, Wiley teaches: 
wherein the information associated with the electronic transaction request comprises medication information, a pharmacy identifier, and a prescription plan (A healthcare benefit claim or inquiry request containing data elements that provide for the identification of the individual for whom the claim or inquiry request is being made, the product for which the claim or inquiry request is being made, the prescriber who created the prescription order containing the consumer, instruction, and product details, and (optionally) the dispensing entity which will provide the prescription order to the consumer, and (optionally) one of the benefit providers that may provide prescription benefits to the consumer to assist with the cost of the prescription order produced. See at least [0039]).
map fields from the electronic transaction request to a standard format, generate a discount payment request report based on the standard format of the electronic transaction request to accompany an invoice to a manufacturer (The Benefits Aggregator … may extract from it any information necessary to populate an additional benefit claim request, obtains other information necessary to populate the additional benefits claim request that is not present in the rebate administrator's response from the Member ID file or some other data source, creates a new claim request according to the payer sheet specified by the Manufacturer Coupon Administrator 106. See at least [0075]. Also: As is generally understood in the art, the term crosswalk refers to a mapping between equivalent elements (fields) in multiple database schemas. The crosswalk file thus provides a mapping between the HP member plan file and the information in the UPI file. See at least [0060]. Examiner’s note: The claim does require the sending of an invoice to a manufacture, and the limitation that the report is “to accompany an invoice to a manufacturer” does not appear to limit the scope of the claim). 
validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request wherein the rules comprise rules excluding specific pharmacy providers (forwards the claim request to the Network Switch Computer 102 for submission to the Manufacturer Coupon Administrator 106 for eligibility and benefits determination ("Claim Three"). See at least [0075]. Also: the Manufacturer Coupon Administrator 106 creates a query for approval to provide benefits for the product requested, in the amount requested, by the Pharmacy Computer 101 requesting it, at the time requested and submits the request to the Eligible Inventory Administrator 1010 (see e.g., FIG. 1). See at least [0076]. Also: The Eligible Inventory Administrator 1010 (see e.g., FIG. 1) consults the database containing the data describing the available inventory remaining of that specific product, at the time requested, for the quantity requested at or associated with the SERVICE PROVIDER ID (FIELD 407-D7) or Pharmacy Computer 101 requesting it and provides an approved or denied response to the Manufacturer Coupon Administrator 106. See at least [0077]. Also: Upon receipt of an approved response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the Manufacturer Coupon Administrator 106 proceeds with the other rulesets that will determine the final approval or denial status of the claim request. See at least [0079]. Also: Upon receiving an approved claim response from the Manufacturer Coupon Administrator 106, the Network Switch Computer 102 
store a transaction record of the application of the discount to the electronic transaction request (Upon receiving an approved claim response from the Manufacturer Coupon Administrator 106, the Network Switch Computer 102 identifies the response claim as originating from the Benefits Aggregator Computer 103, and redirects the response to the Benefits Aggregator computer 103. The Benefits Aggregator 103 identifies the response claim as originating from the original benefit claim request, stores the benefits claim response. See at least [0090]).

Ayers provides a benefit processing system which receives a transaction request, upon which the claimed invention’s reception of a transaction request including plan information can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of submitting claim requests with benefit provider information. One of ordinary skill in the art could have trivially applied the techniques of Wiley to the system of Ayers. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which could identify benefits from multiple benefit providers. As such, the application of Wiley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley.
Ayers and Wiley suggest a benefit processing system, upon which the claimed invention’s claim formatting, claim validation, and transaction recording can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of applying claim formatting, claim validation, and transaction recording to the claims submitted to a benefit processing system. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers and Wiley. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would send information to manufacturers in a manufacturer appropriate format, and which would more securely process benefit claims. As such, the application of Wiley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley.

	Further, Ayers does not appear to disclose rules against duplicative discounts. 
	However, Leonardi teaches validating the application of a discount based on rules, wherein the rules comprise rules against duplicative discounts (The eligibility engine 114 may perform an eligibility check by checking some or all payors for the prescription against an entity-configured exclusion list. In an example, the CE may identify a list of payors who are excluded from participating in the drug discount program. Excluded payors may include Medicaid Fee for Service (FFS) programs, Medicaid Managed Care organizations that submit for rebates or AIDS Drug Assistance Programs (ADAP). Each of these programs may collide with the CE's Drug Discount Program and cause the manufacturer to face a duplicate discount. When the prescription data is received, the eligibility engine 114 may determine whether an identified payor is on the exclusion list. If a payor is not on the exclusion list, the eligibility engine 114 may determine that the eligibility check this satisfied. Otherwise, this check is not satisfied. See at least [0043]). 
	Ayers and Wiley suggest a benefit processing system, upon which the claimed invention’s processing rules preventing duplicative discounts can be seen as an improvement. However, Leonardi demonstrates that the prior art was already concerned about manufacturers paying out duplicative discounts, and had rules against duplicative discounts. One of ordinary skill in the art could have easily applied the techniques of Leonardi to the system of Ayers and Wiley. Further, one of ordinary skill in the art would have recognized that such an application of Leonardi would have predictably resulted in an improved system which would prevent manufacturers from having to pay out duplicative discounts. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley and Leonardi. 

Regarding Claim 2, 11, and 20: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses processing circuitry configured to aggregate a plurality of transaction records and respective discounts and generate an aggregated discount payment request report to accompany an invoice for the plurality of transaction records to the manufacturer (In another 

Regarding Claim 3 and 12: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses processing circuitry configured to provide payment of the plurality of discounts to the first party (In another embodiment, program administrator 22 electronically transmits rebate requests to manufacturer 12 who then funds the rebate requests as they come in. In either case, program administrator 22 can batch process the rebate transactions from each pharmacy at the end of each cycle, e.g., end of each business day or week, and performs an electronic funds transfer (EFT) to pharmacy 16 to reconcile all rebates outstanding and due. See at least [0032]). However, Ayers does not appear to disclose including a remittance report associating the discounts of the plurality of discounts to respective transaction records.
	However, Wiley teaches a remittance report associating the discounts to a transaction record (the Benefits Aggregator 103 or the individual benefits administrator computers (104, 105, 106, 107, 1011) will create and send documentation along with the payment for approved claims to the Pharmacy Computer 101 or the Prescription Consumer 100 for identification of the individual claims or inquiries that were processed as a part of the aggregated response and the level of benefit that was provided as part of the aggregated response. See at least [0101]). 
	Ayers, Wiley, and Leonardi suggests a system for batch processing and delivering of rebates to a pharmacy, upon which the claimed invention’s batch rebate report can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of providing a rebate report for a single transaction. One of ordinary skill in the art could have easily applied the techniques of Wiley at the batch level of processing discussed by Ayer. One of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would provide pharmacies with more information regarding batch rebates. As such, the claimed invention would have 

Regarding Claim 4 and 13: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches identifying a discount within an adjudicated transaction request message (Upon approval of the benefits claim request, the Rebate Administrator 104 populates an approved claim response including, among other items, the dollar amount that will be paid to the submitting pharmacy and the remaining amount that is the responsibility of the prescription consumer and returns the approved claim response to the Network Switch Computer 102 for return to the submitting Pharmacy Computer 101. See at least [0068]. Also: If no further available benefits are indicated in the UPI Crosswalk File database or some other data source, the Benefits Aggregator 103 aggregates the sum of the payable amounts indicated on each approved claim response from the various benefits administration computers, populates the sum amount and the final amount due from the prescription consumer into a response to the original claim request, and returns the approved claim response to the Network Switch Computer 102 for return to the Pharmacy Computer 101). See at least [0099]). The motivation to combine Ayers, Wiley, and Leonardi is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 5 and 14: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses wherein the first party is a pharmacy, and wherein the information associated with the electronic transaction request message comprises at least one of a National Drug Code (NDC), a pharmacy identifier, or a contract identifier (In step 48, pharmacy 16 also electronically transmits the complete consumer purchase transaction to its own data warehouse and transaction processing system residing on the pharmacy's computer system for recordation of the sale and processing of the consumer payment source. The consumer purchase transaction includes all relevant information, including consumer information, SKU or UPC data for each item purchased, quantity, date, store location, and employee handling the purchase transaction. In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. See at least [0040]). 

Regarding Claim 6 and 15: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches processing circuitry to: establish if the discount has been applied according to rules established by the manufacturer; identify violations of the rules established by the manufacturer; and reverse the electronic transaction request message in response to the identification of violations of the rules established by the manufacturer, wherein the reversal of the electronic transaction request comprises generating a rejection response specifying the error condition (From the various segments and data elements on the claim request as well as the instruction set sent to the manufacturer coupon administrator computer by the Benefits Aggregator 103, and the Member ID file, the Manufacturer Coupon Administrator 106 creates a query for approval to provide benefits for the product requested, in the amount requested, by the Pharmacy Computer 101 requesting it, at the time requested and submits the request to the Eligible Inventory Administrator 1010 (see e.g., FIG. 1). See at least [0076]. Also: Upon receipt of a denied response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the Manufacturer Coupon Administrator 106 denies the benefit claim request and sends a rejected claim response to the Network Switch Computer 102 for return to the Pharmacy Computer 101 according to the payer sheet defined by the Manufacturer Coupon Administrator 106. See at least [0078]. Also: Upon denial of the benefits claim request, the Manufacturer Coupon Administrator 106 populates a rejected claim response that details, among other things, the reason the claim was rejected and failed to produce an approved benefit claim response and returns the claim to the Network Switch Computer 102 for return to the Pharmacy Computer 101. See at least [0080]. Also: Upon receiving a denied claim response from the Rebate Administrator 104, the Network Switch Computer 102 identifies the claim as originating at the Benefits Aggregator Computer 103 and redirects the response to the Benefits Aggregator computer 103. The Benefits Aggregator Computer 103 consults the UPI Crosswalk File for determination of continuing in the process to the next benefit claim administrator or reversing any prior process and returning the rejected response to the Network Switch Computer 102 to be forwarded to the Pharmacy Computer 101. See at least [0070]). 


Regarding Claim 7 and 16: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches wherein the rejection response specifying the error condition further comprises an indication of how the error condition can be resolved (Upon denial of the benefits claim request, the Manufacturer Coupon Administrator 106 populates a rejected claim response that details, among other things, the reason the claim was rejected and failed to produce an approved benefit claim response and returns the claim to the Network Switch Computer 102 for return to the Pharmacy Computer 101. See at least [0080]. Examiner’s note: The broadest reasonable interpretation of “an indication of how the error condition can be resolve” includes an identification of the reason for the error). The motivation to combine Ayers, Wiley, and Leonardi is the same as explained under claim 6 above, and is incorporated herein.

Regarding Claim 8 and 17: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches processing circuitry configured to map fields from the electronic transaction request to National Council for Prescription Drug Programs (NCPDP) manufacturer rebate standard format (Computer 101 formats the prescription order into an electronic benefit claim request defined by a prescription benefits administrator computers 105, 104, 106, 107, 1011 which may be in the form of a payer sheet. See at least [0066]. Also: it is understood that the claim must first be formatted as a primary 

Regarding Claim 9 and 18: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches wherein the discount identified is a primary discount, wherein the processing circuitry is further configured to: process a secondary discount payment against the electronic transaction request; and generate a report to reconcile the primary discount payment and the secondary discount payment with the first party (a computer system (described herein as the benefits aggregator) is used to identify the various benefits available to a consumer for an individual or group of products, sequence or cause to be sequenced the order in which claim or inquiry requests are submitted to the various benefit providers or benefit administrators, and aggregate the claim or inquiry responses from all related benefit providers or benefits administrators in order to provide an aggregated response to the originator of the claim or inquiry request or the prescription consumer. See at least [0039]. Also: If benefits are provided, the benefit amount payable by the Manufacturer Rebate Administrator should then be applied to the total value of the claim resulting in a remaining value that is the remainder after subtracting the Manufacturer Rebate benefit from the total claim value. Subsequently, the claim should be sent to the Prescription Benefits Administrator, the Manufacturer Coupon Administrator and the WHSE Coupon Administrator respectively and those benefits applied in similar, waterfall, fashion. See at least [0061]. Also: If no further available benefits are indicated in the UPI Crosswalk File database or some other data source, the Benefits Aggregator 103 aggregates the sum of the payable amounts indicated on each approved claim response from the various benefits administration computers, populates the sum amount and the final 
	Ayers, Wiley, and Leonardi suggests a system for processing and delivering a rebate to a pharmacy, upon which the claimed invention’s further incorporation of additional discount processing can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of collecting multiple discounts from benefit providers and aggregating them and providing them to a pharmacy. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers, Wiley, and Leonardi to determine multiple discounts for a pharmacy transaction. One of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would make available a greater amount of discounts for the pharmacy. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teachings of Wiley and Leonardi. 

Response to Arguments
Applicant’s Argument Regarding 101 Rejections of claims 1-20:
Applicant asserts that the independent claims 1 cannot fairly be interpreted as a method of organizing human activity as alleged by the office action. Instead, the claims define a computerized process for analyzing an electronic transaction request to identify a discount applied to the transaction based on information within the request. 
In relation to the second prong of the Step 2A analysis, the independent claims are implemented in one or more computing devices configured to analyze electronic transactions for the application of a discount, confirm the discount is processed according to applicable rules, and ensure the discount is provided to the first party. Further, the independent claims recite storing a transaction record of the application of the discount to the transaction request and mapping fields from the electronic transaction request to a standard format. A discount payment request report is generated based on the standard format of the electronic transaction request to accompany an invoice to a manufacturer. Consequently, the independent claims, as now amended, further integrate these additional elements 
The present independent claims, much like those of Example 42, recite a specific improvement over the prior art and integrates the elements of the claims into a practical application. 
The claims amount to significantly more than an abstract idea. If for no other reason, this is because the claims recite unconventional combinations of components as evidenced by the distinction of the claims from the cited art, as detailed below. 
The claims provide a technical improvement. The independent claims facilitate the identification and validation of a discount in an electronic transaction request using rules established for the request. 
Examiner’s Response: Applicant's arguments filed 31 March 2021 have been fully considered but they are not persuasive.
Applicant’s argument is not clear. It appears to be that because the claims “define a computerized process” they cannot be “a method of organizing human activity.” However, in Alice the Court found a “computerized process” to be directed to an abstract idea and ineligible. As such, there is no apparent reason why the claimed computerization of a commercial interaction does not recite an abstract idea. As such, applicant’s argument is unpersuasive.
Applicant does not specifically identify any limitation as an “additional element”, but draws heavily on elements of the abstract idea to assert that additional elements integrate the abstract idea into a practical application. However, as these elements are part of the abstract idea, they are not additional elements at Prong Two. As such, applicant’s argument is unpersuasive. 
The present claims are more analogous to Example 42, Claim 2 than they are to Example 42, Claim 1. The guidance indicates that Example 42, Claim 2 is ineligible. Examiner notes that the instant claims lack many of the additional elements of Example 42, Claim 1. As such, applicant’s argument is unpersuasive.
First, Examiner notes that the eligibility analysis is distinct from prior art analyses, and that conclusions regarding eligibility should not be drawn from the prior art analysis. MPEP 2106: “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Further, applicant’s argument is based on the “components” of the claims rather than the combination of additional elements. The Step 2B analysis however is focused on the additional elements of a claim. Thus a claim which is not conventional, may still be ineligible if the unconventionality is part of the abstract idea rather than the additional elements. Applicant’s argument fails to make any distinction here, and the additional elements as identified by the examiner do not amount to significantly more. As such, applicant’s argument is unpersuasive.
Applicant’s implication that the performance of a commercial interaction by a computer qualifies as a “technical improvement” is contrary to the Alice. 
Applicant’s Argument Regarding 101 Rejections of claims 1-20:  Independent claim 1, as amended, is patentably distinct from the cited art. Independent claims 10 and 18 have been similarly amended. 
Examiner’s Response: Applicant's arguments filed 31 March 2021 have been fully considered but they are rendered moot by the amendment of claims 1, 10, and 18. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Algiene (US 2003/0229540 A1) discusses providing rebate accounting to retailers. 
Salmon et al. (US 2011/0066483 A1) extensively discusses automatic rebating procedures. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515.  The examiner can normally be reached on M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-06-16